Title: To Thomas Jefferson from James Madison, 9 October 1824
From: Madison, James
To: Jefferson, Thomas


                        Dr Sir
                        
                            Montpr
                            Ocr 9. 1824
                        
                    Yours of the 6th inclosing the letter of Mr Gilmer did not reach me till last evening. The foreign prospect for the University  is very gloomy, and the domestic  far from bright. We must not however despond. What occurs to me as best on the occasion, is that Mr Gilmer pro to exhaust the experiment in G.B. and if necessary then extend it to Ireland. On the question how long he should  be allowed to postpone his return,  I think he ought to be so limited that he may arrive with his  recruits by the month of April; unless indeed a longer stay would ensure some important success. If he could obtain good professors of the antient languages, & of Mathematics & astronomy, these with the accomplished professor of Modern Languages, would  blunt the edge of the disappointment & abridge esentially the task of filling vacancies from   our own Stock. I am sensible of the disadvantages & mortification of taking secondary characters, whether native or foreign; but I am not sure that the objections to the former are stronger than to the latter, especially if the  former should be  of good dispositions better ascertained; and the two be  in the same degree of secondaries. Be this as it may it seems incumbent on us to prepare for the worst by provisional enquiries in every direction for the blanks which may not be filled by Mr Gilmer. For the Chemical chair, Vanuxem may claim attention. He was strongly recommended by Cooper, and If I am not mistaken, has been handsomely spoken of some where in print. It is possible he may have been put beyond our reach. The Medical class in our Country is so numerous that a competent  choice may be hoped for. Natural History has been a good deal studied of late in the Northn states, but I rather recollect names, that know characters. Say, Barton & Bigelow are among the most prominent; but I can say nothing of their collateral fitnesses: nor whether either of them wd be attainable. Mr Elliot of S. Carolina, enjoys a very high reputation, but is he not either a wealthy Amateur or already in a professional Niche? I understand Mr Gilmer to decline the professorship of law:  unless satisfactory associates should be obtained. In filling that department, we are restricted to the U.S. or rather to our own State, and the difficulty will be very great. I doubt much whether my neighbour whom I mentioned for consideration in the event now communicated would leave his pursuits & his home for  such a berth. A Judgship which would not separate him altogether from the latter, and leave him a larger portion of his time, is probably in his contemplation. ¶ Leslie would be a prize, but his terms seem to forbid the thought of him. If he could be brought over at an admissible expences, the chance of keeping him might balance the other objections.There were so many candidates for the Hotels at our late meeting who  have & will spread the knowledge of the time agreed on for letting them, that a change of it  might beset inferences worse than the inconveniency to  those appointed from a premature letting them. It may be proper for  Mr Brokenbough to impress on these, the possibility that they  mightpay dead rent longer than  they suppose.As you wish an early answer to your letter, I  give you these hurried ideas, by Mr Harris who leaves us this afternoon or tomorrow and will be at Monticello before you wd receive  them by the mails.
                        
                    